Authority of the Federal Communications Commission to
Deny a Broadcast License to a Newspaper Owner
The Federal Communications Commission does not have authority under the Communications Act of
1934 to refuse to grant broadcasting licenses on the ground that the ownership of the proposed
facilities is in, or in common with, a newspaper.
It is doubtful that Congress has the power to broaden the Act to provide the FCC with such authority.
Such a provision would not violate the First Amendment clauses protecting the freedom of speech and
of the press, but it would probably be held arbitrary and violative of the Fifth Amendment.

January 6, 1937

THE PRESIDENT
THE WHITE HOUSE
My Dear Mr. President:
Referring to the inquiry as to whether the Federal Communications Commission under the present Act* may refuse to grant broadcasting licenses on the
ground that the ownership of the proposed facilities is in, or in common with, a
newspaper, and, if this is answered in the negative, as to whether the insertion of
such provision in the Act would be within the power of the Congress, I hand you
herewith a brief memorandum.**
I think the answer to the first part of the inquiry is a definite “no.” I have more
doubt on the question of the power of Congress so to broaden the Act.
Such a regulation could be enacted only under the Commerce Clause. While
congressional power under this clause is plenary, it must be exercised in a manner
to attain permitted ends, i.e., regulation of interstate broadcasting and not ownership as such. The case of R.R. Retirement Bd. v. Alton R.R. Co., 295 U.S. 330
(1935), points a limit to congressional powers even under the Commerce Clause.
The closest analogy is the Hepburn Commodities Amendment to the Interstate
Commerce Act, forbidding transportation of carrier-owned freight. This was reluctantly upheld after the Supreme Court drastically curtailed its obvious meaning.
United States v. Del. & Hudson Co., 213 U.S. 366 (1909).
I do not believe such a provision would violate the clauses protecting the freedom of speech and of the press.
To uphold the separation of newspapers from radio broadcasting privileges, we
would need to support the proposition that separation tended toward equality of
opportunity in the dissemination of news; or, to phrase it in terms of monopoly of
*
Editor’s Note: The “Act” to which this letter opinion refers is the Communications Act of 1934,
Pub. L. No. 73-416, §§ 301–329, 48 Stat. 1064, 1081–92.
**
Editor’s Note: The referenced memorandum begins on page 5 and is dated approximately one
month earlier.

3

Supplemental Opinions of the Office of Legal Counsel in Volume 1

interstate communication facilities, we would need to make it clear that to permit
the newspapers, the great organs of information now existent, to draw to themselves another great instrumentality of news service might lead to an undesirable
control or monopoly of this essential public service. If this conclusion were wellfounded and if the drastic measure of absolute separation was reasonably necessary to achieve the end in view, the statute would probably come within the
commerce power of Congress.
My opinion is that if this proposal were enacted into law it would probably be
held arbitrary and violative of the Fifth Amendment. A reasonable argument for its
validity, however, can be made.*
HOMER S. CUMMINGS
Attorney General

*
Editor’s Note: In FCC v. Nat’l Citizens Comm. for Broad., 436 U.S. 775 (1978), the Supreme
Court ruled that the FCC had authority under the Communications Act to issue a regulation prospectively barring formation or transfer of co-located newspaper-broadcast combinations. The Court also
upheld the regulation against challenge under the First Amendment and the Administrative Procedure
Act.

4

Authority of the FCC to Deny a Broadcast License to a Newspaper Owner
December 9, 1936

MEMORANDUM FOR THE SOLICITOR GENERAL
I. Is It at Present Within the Power of the Federal
Communications Commission to Refuse Licenses to
Radio Stations Owned by Newspapers?
The authority to regulate radio broadcasting was conferred upon the Federal
Communications Commission by the Communications Act of 1934, Pub. L. No.
73-416, §§ 301–329, 48 Stat. 1064, 1081–92 (codified at 47 U.S.C. §§ 301–329).
Previously the regulating authority had been vested in the Federal Radio Commission and the Secretary of Commerce by the Radio Act of 1927, Pub. L. No. 69632, 44 Stat. 1162.
Among the duties of the Communications Commission is that of issuing licenses to radio broadcasting stations. Section 307(a) of the Communications Act
provides:
The Commission, if public convenience, interest, or necessity will be
served thereby, subject to the limitations of this chapter, shall grant
to any applicant therefor a station license provided for by this chapter.
47 U.S.C. § 307(a) (emphasis supplied).
No section of the Act imposing this duty specifically authorizes the Commission to refuse to issue a license to a particular station simply because it is owned
by a newspaper. Quaere, may the Commission deny a request for a license upon
the ground that the “public interest, necessity and convenience” 1 will not be served
by the participation of the press in the radio business?
The phrase “public interest, necessity, and convenience” does not confer unlimited authority, Fed. Radio Comm’n v. Nelson Bros. Bond & Mortg., 289 U.S. 266,
285 (1933), and there are no reported decisions in which an application has been
rejected because the applicant belonged to a particular class of people or was
engaged in a particular business. However, licenses have been refused upon the
ground that the “public interest” would not be served by their issuance where the
applicant was insolvent, Sproul v. Fed. Radio Comm’n, 54 F.2d 444 (D.C. Cir.
1931); Boston Broad. Co. v. Fed. Radio Comm’n, 67 F.2d 505 (D.C. Cir. 1933),
1
The catch-all phrase “public convenience, interest, or necessity” is not new, similar words being
found in the Radio Act of 1927. Section 9 of that Act provided:

The licensing authority, if public convenience, interest, or necessity will be served
thereby, subject to the limitations of this Act, shall grant to any applicant therefor a
station license provided for by this Act.
44 Stat. at 1166.

5

Supplemental Opinions of the Office of Legal Counsel in Volume 1

where the area to be served by the applicant station was already adequately supplied with broadcasting facilities, Goss v. Fed. Radio Comm’n, 67 F.2d 507 (D.C.
Cir. 1933), and where the programs transmitted under a previous license were
uninteresting or objectionable, KFKB Broad. Ass’n. v. Fed. Radio Comm’n, 47
F.2d 670 (D.C. Cir. 1931); Trinity Methodist Church, S. v. Fed. Radio Comm’n, 62
F.2d 850 (D.C. Cir. 1932).2
Whether or not the policy of insuring the distribution of unbiased information
via the radio will serve the public interest sufficiently to warrant the Commission’s
refusal to license stations owned by newspapers is a question of fact, which will
not be discussed in this memorandum. However, assuming for the purpose of legal
discussion that the policy will serve the public interest, the Commission may,
consistent with authority, exclude objectionable members of the press from the
radio field.
In KFKB, a broadcasting unit, owned and operated by a physician, applied to
the Commission for a renewal of its license. The evidence showed that the station
was operated solely for the benefit of the physician-owner and that a considerable
portion of the broadcasting period was devoted to “quack” medical programs, in
which certain prescriptions, known only by numbers and sold exclusively by drug
stores owned by the physician, were recommended to persons who had written
letters describing their symptoms and asking for medical advice. The Commission
in refusing the request expressed the opinion that such programs were detrimental
to the public health and did not serve the public interest. 47 F.2d at 671. Upon
appeal, the ruling of the Commission was sustained. The court said:
When Congress provided that the question whether a license should
be issued or renewed should be dependent upon a finding of public
interest, convenience, or necessity, it very evidently had in mind that
broadcasting should not be a mere adjunct of a particular business
but should be of a public character. Obviously, there is no room in
the broadcast band for every business or school of thought.
Id. at 672.
It was contended by the applicant station that the refusal to issue the license
because of the nature of past programs amounted to censorship in violation of
section 326 of the Communications Act. Id. That section reads as follows:
Nothing in this chapter shall be understood or construed to give the
Commission the power of censorship over the radio communications
or signals transmitted by any radio station, and no regulation or con-

2
It should be noted that all of these exemplary cases were litigated under the Radio Act of 1927.
However, it is submitted that they are on point because the licensing provision of the Act is identical
with that of the Communications Act.

6

Authority of the FCC to Deny a Broadcast License to a Newspaper Owner

dition shall be promulgated or fixed by the Commission which shall
interfere with the right of free speech by means of radio communication. No person within the jurisdiction of the United States shall utter
any obscene, indecent, or profane language by means of radio communication.
47 U.S.C. § 326.
In overruling the contention the court said:
Appellant contends that the attitude of the commission amounts to
a censorship of the station contrary to the provisions of section 29 of
the Radio Act of 1927 (47 U.S.C.A. § 109). This contention is without merit. There has been no attempt on the part of the commission
to subject any part of appellant’s broadcasting matter to scrutiny
prior to its release. In considering the question whether the public interest, convenience, or necessity will be served by a renewal of appellant’s license, the commission has merely exercised its undoubted
right to take note of appellant’s past conduct, which is not censorship.
47 F.2d at 672. Further, in Nelson Bros., the Court indicated that the “public
interest, necessity, and convenience” requirement entailed a supervision of the
“scope, character, and quality of services” rendered by the radio. 289 U.S. at 285.
In Trinity Methodist, station KGEF of Los Angeles, California, applied for a
renewal of its license. The request was denied because the evidence showed that
the station was owned and dominated by a Methodist minister who had twice been
convicted of contempt of court because of statements broadcast through this
station, that its facilities had been used for bitter attacks on the Catholic Church
and the Jewish race, and that the programs were generally sensational rather than
instructive. The ruling was sustained by the court of appeals on the ground that the
public interest was served by the denial of the license. 62 F.2d at 852.
It was argued that the Commission’s refusal to renew the license because of the
nature of the programs transmitted under the prior permit interfered with the
constitutional right of free speech guaranteed by the First Amendment. Id. at 851.
However, the contention was overruled, and the court said:
If it be considered that one in possession of a permit to broadcast
in interstate commerce may, without let or hindrance from any
source, use these facilities, reaching out, as they do, from one corner
of the country to the other, to obstruct the administration of justice,
offend the religious susceptibilities of thousands, inspire political
distrust and civic discord, or offend youth and innocence by the free
use of words suggestive of sexual immorality, and be answerable for
slander only at the instance of the one offended, then this great sci-

7

Supplemental Opinions of the Office of Legal Counsel in Volume 1

ence, instead of a boon, will become a scourge, and the nation a
theater for the display of individual passions and the collision of personal interests. This is neither censorship nor previous restraint, nor
is it a whittling away of the rights guaranteed by the First Amendment, or an impairment of their free exercise. Appellant may continue to indulge his strictures upon the characters of men in public office. He may just as freely as ever criticize religious practices of
which he does not approve. He may even indulge private malice or
personal slander—subject, of course, to be required to answer for the
abuse thereof—but he may not, as we think, demand, of right, the
continued use of an instrumentality of commerce for such purposes,
or any other, except in subordination to all reasonable rules and
regulations Congress, acting through the Commission, may prescribe.
62 F.2d at 852–53.
If the Commission should refuse to issue an original license to a station simply
because it was owned by a newspaper, an objection that the order deprived the
applicant of his property without due process of law could be successfully
interposed. Even granting the public propriety of the policy of distributing
unbiased information, it can hardly be assumed that every newspaper applicant
will operate its station in a manner calculated to offend the policy, when it is a
matter of common knowledge that many papers are scrupulously careful to publish
accurate and uncolored accounts of the news of the day. The participation of such
papers in the radio broadcasting business would promote the Commission’s
policy, and their exclusion without a trial would be arbitrary and unreasonable.
This arbitrary interference with desirable members of the press can be avoided
by a plan of probation. The period during which the license to broadcast shall be
effective is within the Commission’s discretion, provided it does not exceed three
years. 47 U.S.C. § 307(d). By restricting the original license to a period of relatively short duration, the Commission could put each applicant on trial, and, if its
broadcasting tactics offend the policy, a renewal permit may be denied. Such a
plan would not only meet the due process test of reasonableness but it would also
be expedient and consistent with authority. Trinity Methodist, 62 F.2d 850; KFKB,
47 F.2d 670.
In conclusion, the ultimate answer to the question of the Commission’s power
to refuse to license newspaper-owned stations is dependent upon whether or not
the policy of insuring the distribution of unbiased information will serve the public
interest. Assuming an affirmative answer to this question of fact, it is apparent that
the Commission may refuse to renew the licenses of stations who have abused the
policy under a prior permit, but there are constitutional objections to a refusal
where the applicant has had no trial.

8

Authority of the FCC to Deny a Broadcast License to a Newspaper Owner

II. Would the Statute Authorizing the Federal Communications
Commission to Refuse to License Radio Stations Owned by
Newspapers Be Constitutional?
Radio communication constitutes interstate commerce and is subject to regulation by the federal government. In Fisher’s Blend Station, Inc. v. Tax Comm’n of
Wash., 297 U.S. 650 (1936), the United States Supreme Court said:
By its very nature broadcasting transcends state lines and is national
in its scope and importance—characteristics which bring it within
the purpose and protection, and subject it to the control, of the commerce clause.
Id. at 655.
The power of Congress to regulate interstate commerce has been held to
include the power to prohibit, in certain cases, the interstate movement of persons
or things. For example, Congress lawfully forbade the interstate transportation of
lottery tickets, Champion v. Ames, 188 U.S. 321 (1903), of diseased livestock,
Missouri, Kan. & Tex. Ry. v. Haber, 169 U.S. 613 (1898), of adulterated or
misbranded foods, Hipolite Egg Co. v. United States, 220 U.S. 45 (1911), of white
slaves, Hoke v. United States, 227 U.S. 308 (1913), of prize fight films, Weber v.
Freed, 239 U.S. 325 (1915), of intoxicants outlawed by the state of destination,
Clark Distilling Co. v. W. Md. Ry., 242 U.S. 311 (1917), and of stolen automobiles, Brooks v. United States, 267 U.S. 432 (1925).
In all these exemplary cases the power sustained was addressed directly to the
interstate transportation of an inherently dangerous person or thing. The prohibitions did not extend to the ownership of the subject of commerce or the means of
transportation. The proposed statute, however, would go beyond a regulation of
the actual movement of commerce and deny a newspaper the privilege of owning
an instrument of interstate communication.
The power of Congress to regulate interstate commerce extends only to that
commerce which is defined as “intercourse for the purpose of trade” and includes
the transportation, purchase, sale, and exchange of goods between citizens of
different states. Carter v. Carter Coal Co., 298 U.S. 238, 298 (1936). There is no
authority to sustain an extension of the power to include the ownership of the
means of interstate communication, and a recent decision, id. at 298–303,
construing the scope of the Commerce Clause, is concrete evidence of the narrow
confines to which the regulatory power is restricted.
Assuming, however, that the proposed statute would be within the commerce
power, there remains the question of the propriety of the regulation. It is axiomatic
that the federal government, in the exercise of any delegated power, such as the
power to regulate interstate commerce, is subject to the constitutional limitation of
due process. Del., Lackawanna & W.R.R. v. United States, 231 U.S. 363 (1913);

9

Supplemental Opinions of the Office of Legal Counsel in Volume 1

Hamilton v. Ky. Distilleries & Warehouse Co., 251 U.S. 146 (1919). The requirements of due process are satisfied if the regulation is not unreasonable, arbitrary,
or capricious and if it has a real and substantial relation to the object sought to be
attained. Nebbia v. New York, 291 U.S. 502 (1934).
The result of any application of the due process test is largely dependent upon
the facts adduced in each particular case. In his opinion in Nebbia, Mr. Justice
Roberts indicates that the United States Supreme Court is aware of this factor, for
he wrote:
It results that a regulation valid for one sort of business, or in given
circumstances, may be invalid for another sort, or for the same business under other circumstances, because the reasonableness of each
regulation depends upon the relevant facts.
Id. at 525.
Thus, any decision upon the validity of the proposed statute will depend largely
upon what data the Commission could produce to prove that it is in the public
interest to exclude newspapers from the radio broadcasting field. The due process
requirements could probably be satisfied if there are facts to show that newspapers
in the past have abused the broadcasting privilege by using the facilities of their
stations to transmit objectionable programs, or that the ownership of broadcasting
stations by the press is inherently dangerous to the public health, safety, or morals.
It should be noted also that a newspaper does not have an absolute right to
engage in radio broadcasting. The privilege of engaging in a particular business or
occupation is a property right, of which a citizen may not be deprived without due
process of law, Louis K. Liggett Co. v. Baldridge, 278 U.S. 105 (1928), but there
is no constitutional guarantee that the privilege will be unrestricted, Nebbia, 291
U.S. 502. In the interest of the public welfare, certain types of business have been
prohibited altogether, Powell v. Pennsylvania, 127 U.S. 678 (1888), while participation in others has been conditioned, Dent v. West Virginia, 129 U.S. 114
(1889). Due process only requires that the regulation be reasonable. Smith v.
Texas, 233 U.S. 630 (1914).
The possibility that the proposed statute will violate the First Amendment is
entitled to but little consideration. Since the scope of the Act does not extend
beyond the exclusion of a certain class of people from the broadcasting business,
there would be no interference with the right of free speech. If the Act entailed a
censorship of the material transmitted or denied a newspaper the right to express
its editorial policies by way of the radio, the interference would be apparent, but as
proposed it contains no provisions of this nature. At most, ownership, not usage, is
regulated.
Further, broadcasting is not an incident of the newspaper business, and the
prohibitory provisions of the statute would not affect a newspaper until it had left
its usual sphere of activity. Even then, the newspaper would be subject to regula-

10

Authority of the FCC to Deny a Broadcast License to a Newspaper Owner

tion only in its capacity as a radio station owner, and any interference would be
with the freedom of the radio broadcasting, not with the freedom of the press.
In conclusion, it is submitted that the proposed statute is probably unconstitutional because it attempts to regulate matters beyond the scope of interstate
commerce. Even though the Commerce Clause should be said to embrace the
power to enact the proposed statutes, the regulation might not meet the requirements of due process, and it undoubtedly would be subjected to wide publicity and
bitter criticism. Therefore, it is suggested that the most expedient means of
handling the problem is to adopt the plan of probation heretofore discussed, which
may be put into operation under the present Act.
NEWMAN A. TOWNSEND, JR.*
Special Attorney
Office of the Assistant Solicitor General

*
Editor’s Note: The author was a judge who served on the staff of the Office of the Assistant
Solicitor General for many years, including as Acting Assistant Solicitor General from 1941–42. See
Robert H. Jackson, That Man: An Insider’s Portrait of Franklin D. Roosevelt 95 (John Q. Barrett ed.,
2003) (describing Townsend as “a hard-headed, conservative, and forthright former judge”).

11